Title: Catharine Coles to Dolley Payne Todd, 1 June 1794
From: Coles, Catharine
To: Madison, Dolley Payne Todd


Philidelphia 1 June 1794
I told you my Dear Cosen that I should not stay very Long here after you was gone we propose Leaveing this next Wednesday for New york.
Now for some News all the good Folks in this House are well only Cosen Sally is sikish, Capn Preston is gone, Sukey & Mrs Grenup are all so. Mr Grove is in the Pouts about you, tell Anny I have not seen Mr Porter so I cant tell how he Looks, the General is pretty so so, J—— B—— Round the Corner is melancholy, Lawrance has made me his Confidant Poor Fellow I fear he will not meet with Suckcess, now for Mad—— he told me I might say what I pleas’d to you about him to begin, he thinks so much of you in the day that he has Lost his Tongue, at Night he Dreames of you & Starts in his Sleep a Calling on you to relieve his Flame for he Burns to such an excess that he will be shortly consumed & he hopes that your Heart will be calous to every other swain but himself he has Consented to every thing that I have wrote about him with Sparkling Eyes, Monroe goes to France as Minister Plenipo. M—— has taken his House do you like it. Poor Coln Bur has Lost his Wife he is gone to New York. Dont you think that I have wrote enough for this time adieu. Mr Coles Joins m⟨e⟩ in affectionate Love to you your Mother & Sisters & remember us to all frien⟨ds.⟩ Your Sincere friend
Catharine Coles
